DETAILED ACTION
Applicant’s amendments and remarks, filed May 6, 2022, are fully acknowledged by the Examiner. Currently, claims 1 and 8-11 are pending with claims 2-7 cancelled, and claims 1, 8 and 11 amended. Applicant’s cancellation of claim 2 has obviated the previously-filed rejection under 35 U.S.C. 112(b). The following is a complete response to the May 6, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 11, each claim has been amended to the combination of allowable limitations previously-indicated by the Examiner as in now-cancelled dependent claim 7 and its respective intermediary claims 2-6. Thus, while Newton (US Pat. Pub. 2008/0287948) was previously-relied upon to teach a plurality of the limitations in the pending claims, Newton fails to provide for each and every limitation set forth in each of claims 1 and 11 including the specific combination of receptacles, electrical coupling, and multiple relays now set forth therein. Additionally, Newton is deficiency in teaching the specific arrangement of each of its relays in order to provide for the claimed simultaneous radiofrequency energy delivery. The Examiner has failed to find any other reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in either of independent claims 1 and 11. 
It is, therefore, for at least the reasoning set forth above that the Examiner believes claims 1 and 8-11 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794